         Case
          Case7:16-cv-00782-VB
               7:16-cv-00782-VB Document
                                 Document124-1
                                          117 Filed
                                               Filed01/30/19
                                                     02/15/19 Page
                                                               Page11ofof11
                                                                          11



Glenn Greenberg                                                LETITIA JAMES
MENDES & MOUNT LLP                                             Attorney General of the State
750 Seventh Avenue #24                                         of New York
New York, NY 10019                                             By:
(O) 212.261.8211                                               Julinda A. Dawkins
(F) 212.261.8750                                               Colleen K. Faherty
Glenn.greenberg@mendes.com                                     Kacie Lally
                                                               Assistant Attorneys General
Ira G. Greenberg                                               New York City Litigation Bureau
LOCKE LORD LLP                                                 New York State Office of the Attorney
200 Vesey Street, suite 2001                                   General
New York, NY 10281                                             28 Liberty Street, 18th floor
(O) 212.912.2756                                               New York, NY 10005
(F) 888.325.9157                                               Tel: 212.416.6046; -8118; -8599
Ira.greenberg@lockelord.com                                    Fax: 212.416.6009
                                                               Julinda.Dawkins@ag.ny.gov
Attorneys for Plaintiff                                        Colleen.Faherty@ag.ny.gov
                                                               Kacie.Lally@ag.ny.gov

                                                               Attorneys for Defendant


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

-------------------------------------------------------x

TREVOR BURNS,

                 Plaintiff,                                      No. 16 Civ. 782 (VB)

versus

THOMAS GRIFFIN, et al.,                                          JOINT PRETRIAL ORDER

                 Defendant.

------------------------------------------------------x

                 Pursuant to Fed. R. Civ. P. 16 and the Court’s individual practices, the

parties submit the following proposed joint pretrial order:

                 i.       Caption: The caption of the action is as above. On June 20, 2018,

this Court granted defendants Griffin, Tokarz, and Shaw’s motions for summary


                                                           1
       Case
        Case7:16-cv-00782-VB
             7:16-cv-00782-VB Document
                               Document124-1
                                        117 Filed
                                             Filed01/30/19
                                                   02/15/19 Page
                                                             Page22ofof11
                                                                        11



judgment. The parties request that the Court amend the caption to reflect that only

Michael Nagy remains a defendant.

              ii.     Names, addresses, and telephone and fax numbers of trial counsel:

              For plaintiff:

              Glenn Greenberg
              Mendes & Mount LLP
              750 Seventh Avenue #24
              New York, NY 10019
              (O) 212.261.8211
              (C) 203.856.0764
              (F) 212.261.8750

              Ira G. Greenberg
              Locke Lord LLP
              200 Vesey Street, suite 2001
              New York, NY 10281
              (O) 212.912.2756
              (C) 203.858.7169
              (F) 888.325.9157

              For defendant:

              LETITIA JAMES
              Attorney General of the State of New York
              By:
              Julinda A. Dawkins
              Colleen K. Faherty
              Kacie Lally
              Assistant Attorneys General
              New York City Litigation Bureau
              New York State Office of the Attorney General
              28 Liberty Street, 18th floor
              New York, NY 10005
              Tel: 212.416.6046; -8118; -8599
              Fax: 212.416.6009
              Julinda.Dawkins@ag.ny.gov
              Colleen.Faherty@ag.ny.gov
              Kacie.Lally@ag.ny.gov

              iii.    Subject matter jurisdiction:     This Court has subject matter

jurisdiction under 28 U.S.C. §§ 1331, 1343. Plaintiff is suing for deprivation of his rights


                                             2
        Case
         Case7:16-cv-00782-VB
              7:16-cv-00782-VB Document
                                Document124-1
                                         117 Filed
                                              Filed01/30/19
                                                    02/15/19 Page
                                                              Page33ofof11
                                                                         11



under the eighth amendment to the United States Constitution and 42 U.S.C. § 1983.

The jurisdiction of this Court is not disputed.

              iv.     Summary of Claims and Defenses:

              For plaintiff:

              The remaining claim is that defendant Michael Nagy deprived plaintiff

Trevor Burns, an inmate at the time at Green Haven, of his constitutional and statutory

rights when Nagy, a corrections officer, gassed him twice. This Court has dismissed

Mr. Burns’ claims insofar as based on inadequate medical care from the same incident.

              For defendant:

              Defendant Nagy released the chemical agent as a good-faith effort to

maintain or restore discipline when multiple violent disturbances broke out in the mess

hall.   Therefore, plaintiff cannot establish the subjective component of an Eighth

Amendment claim.       Defendant Nagy did not act in a malicious way or in wanton

disregard of plaintiff’s constitutional rights. In the alternative, Defendant Nagy is entitled

to qualified immunity on plaintiff’s claim.

              Defendants’ entitlement to qualified immunity is an issue of law to be

decided by the Court based upon the facts found by the jury. Unless otherwise directed

by the Court, the parties will prepare proposed special interrogatories for the jury prior to

the charge conference. See Cowan v. Breen, 352 F.3d 756, 764-65 n. 8 (2d Cir. 2003)

(discussing use of special interrogatories in qualified immunity cases).

              v.      Trier of Fact and Expected Length of Trial: The case is to be tried

to a jury. The parties expect that the trial will take between three and five trial days.




                                              3
       Case
        Case7:16-cv-00782-VB
             7:16-cv-00782-VB Document
                               Document124-1
                                        117 Filed
                                             Filed01/30/19
                                                   02/15/19 Page
                                                             Page44ofof11
                                                                        11



              vi.     Trial by Magistrate Judge: One or both parties have not consented

to trial by magistrate judge.

              vii.    Stipulations: The parties have stipulated that the baton marked as

PX 26 is a fair and accurate exemplar of a baton that any correctional officers who used

a baton actually used on the date of the incident in question. Not all officers carry

batons.

              viii.   Witnesses:

              For plaintiff

              1.      Trevor Burns, under custody of DOCCS:         Mr. Burns will testify

about the events on and after the date of the incident, his injuries from the incident, and

Mr. Nagy’s animus against inmates generally, and those of color and other minority

group members more particularly.

              2.      Robert Cocuzza, address unknown to plaintiff: Former Lt. Cocuzza

would testify as on cross-examination about the events on the date of the incident. Mr.

Burns has subpoenaed Lt. Cocuzza in accordance with the instructions of DOCCS.

              3.      Lamont Devorce, 100 Greenvale Circle, apt. 33A, White Plains, NY

10607: Mr. Devorce would testify about the events on the date of the incident, the

effects of the gas on him, and Mr. Nagy’s animus against inmates generally, and those

of color and other minority group members more particularly.

              4.      Michael Nagy, address unknown to plaintiff: Mr. Nagy would testify

as on cross-examination about the events on the date of the incident and about the gas

used on that date.      Mr. Burns has subpoenaed Mr. Nagy in accordance with the

instructions of DOCCS.



                                            4
        Case
         Case7:16-cv-00782-VB
              7:16-cv-00782-VB Document
                                Document124-1
                                         117 Filed
                                              Filed01/30/19
                                                    02/15/19 Page
                                                              Page55ofof11
                                                                         11



               5.    Frank K. Bigit, 10-06 35th Avenue, Long Island City, NY 11106:

Mr. Burns reserves the right to call Mr. Bigit, the author of the OSI report, if the report

itself is received in evidence or if any witness is allowed to testify to its purported

contents. [Defendant objects to the relevance of calling this witness as any testimony

would be, inter alia, based on hearsay and not admissible.]

               6.    Custodian of documents, DOCCS: Mr. Burns reserves the right to

call a custodian of documents in the employ of DOCCS to establish the authenticity and

admissibility of DOCCS documents if Mr. Nagy will not so stipulate. The custodian may

or may not be Mr. Bigit (see no. 5). [Defendant objects as this individual has not been

identified.]

               For defendant

               In addition to those witnesses identified below, Defendant reserves the

right to amend this list as necessary, and Defendant reserves the right to object to any

witnesses that Plaintiff intends to call regardless of their inclusion on these lists.

Defendant reserves the right to call in his case-in-chief any or all of the witnesses

identified by Plaintiff. Defendant also reserves the right to call additional witnesses for

purposes of impeachment or rebuttal.

               1.    C.O. Nagy: C.O. Nagy will testify as to the claim against him, about

the events on the day of the incident, his duties as a corrections officer, his interactions

with plaintiff, and the use of chemical agent released in the West Mess Hall at Green

Haven C.F. on August 3, 2015.




                                             5
           Case
            Case7:16-cv-00782-VB
                 7:16-cv-00782-VB Document
                                   Document124-1
                                            117 Filed
                                                 Filed01/30/19
                                                       02/15/19 Page
                                                                 Page66ofof11
                                                                            11



                2.     Sgt. Cocuzza: Sgt. Cocuzza (retired) is expected to testify as to the

events as he observed them on the day of the incident, as well as his duties as a

supervising sergeant.

                3.     C.O. Cocuzza: Former C.O. Cocuzza is expected to testify as to the

events as he observed them on the day of the incident, as well as his duties as a

corrections officer.

                4.     C.O. Dillon: C.O. Dillion is expected to testify as to the events as he

observed them on the day of the incident, as well as his duties as a corrections officer.

                5.     C.O. Huttel: C.O. Huttel is expected to testify as to the chemical

agent system used by DOCCS at Green Haven C.F. and his duties as a weapons

training officer at Green Haven C.F.

                6.     C.O. Hynes: C.O. Hynes is expected to testify as to the events as

he observed them on the day of the incident, as well as his duties as a corrections

officer.

                7.     DSS Melville (formerly Captain): DSS Melville will testify as to

DOCCS’ policies and procedures regarding the use of force, as well as to the events as

he observed them on the day of the incident.

                8.     Colonel Pierce: Col. Pierce is expected to testify as to DOCCS’

policy involving the use of chemical agents and the side effects of the chemical agents.

                9.     C.O. Pryear: C.O. Pryear is expected to testify as to the events as

she observed them on the day of the incident, as well as her duties as a corrections

officer.




                                               6
           Case
            Case7:16-cv-00782-VB
                 7:16-cv-00782-VB Document
                                   Document124-1
                                            117 Filed
                                                 Filed01/30/19
                                                       02/15/19 Page
                                                                 Page77ofof11
                                                                            11



                  10.    DSS Russo: DSS Russo is expected to testify as to DOCCS’

policies and procedures regarding the use of force and procedures at Green Haven.

                  11.    C.O. Thorne: C.O. Thorne is expected to testify as to the events as

he observed them on the day of the incident, as well as his duties as a corrections

officer.

                  12.    Dr. Wolf: Dr. Wolf will testify in her capacity as a DOCCS physician

at Green Haven C.F., and as a treating provider for Plaintiff after the incident.

                  13. Dr. Wurzel: Dr. Wurzel will testify in his capacity as a physician of

optometry at Green Haven Correctional Facility and as a treating provider for Plaintiff

after the incident.

                  ix.    Deposition Testimony in Case-in-Chief

                  For plaintiff: None

                  For defendant: None.

                  x.     Exhibits:

                  For plaintiff1

EXHIBIT       DESCRIPTION                                      ADDITIONAL DESCRIPTOR
1             Photographs                                      Exhibit in Curry v. State
2*            Decl. of Lt. Robert Cocuzza with exhibit         Dkt No. 61
              2
3*
4*            Decl. of Michael Nagy with exhibits`             Dkt. No. 66
5*            Unusual Incident Report                          BURNS21-26
6*            Memo, Sgt. Cocuzza to Griffin, Aug. 3, 2015      BURNS40-41
7*            Memo, Nagy to Griffin, Aug. 3, 2015              BURNS42

1
  The parties have agreed that PX 27-29 are admissible with redactions but have not yet
agreed on the redactions.
2
  This exhibit, the declaration of C.O. Robert Cocuzza with exhibits, is intentionally
omitted based upon defendant’s insistence that all exhibits that Mr. Burns would only
offer for impeachment purposes be deleted. Mr. Burns reserves the right to use that
exhibit for impeachment and for administrative convenience retains his numbering of
later exhibits.

                                                7
Case
 Case7:16-cv-00782-VB
      7:16-cv-00782-VB Document
                        Document124-1
                                 117 Filed
                                      Filed01/30/19
                                            02/15/19 Page
                                                      Page88ofof11
                                                                 11
Case
 Case7:16-cv-00782-VB
      7:16-cv-00782-VB Document
                        Document124-1
                                 117 Filed
                                      Filed01/30/19
                                            02/15/19 Page
                                                      Page99ofof11
                                                                 11
      Case
       Case7:16-cv-00782-VB
            7:16-cv-00782-VB Document
                              Document124-1
                                       117 Filed
                                            Filed01/30/19
                                                  02/15/19 Page
                                                            Page10
                                                                 10ofof11
                                                                        11




Dated: New York, NY
       January 30, 2019

                                    Glenn Greenberg
                                    MENDES & MOUNT LLP
                                    750 Seventh Avenue #24
                                    New York, NY 10019
                                    (O) 212.261.8211
                                    (F) 212.261.8750
                                    Glenn.greenberg@mendes.com


                                    /s/ Ira G. Greenberg
                                    ______________________________
                                    Ira G. Greenberg
                                    LOCKE LORD LLP
                                    200 Vesey Street, suite 2001
                                    New York, NY 10281
                                    (O) 212.912.2756
                                    (F) 888.325.9157
                                    Ira.greenberg@lockelord.com

                                    Attorneys for Plaintiff


                                    /s/ Colleen K. Faherty
                                    _________________________
                                    LETITIA JAMES
                                    Attorney General of the State of New York
                                    By:
                                    Julinda A. Dawkins
                                    Colleen K. Faherty
                                    Kacie Lally
                                    Assistant Attorneys General
                                    New York City Litigation Bureau
                                    New York State Office of the Attorney General
                                    28 Liberty Street, 18th floor
                                    New York, NY 10005
                                    Tel: 212.416.6046; -8118; -8599
                                    Fax: 212.416.6009
                                    Julinda.Dawkins@ag.ny.gov
                                    Colleen.Faherty@ag.ny.gov
                                    Kacie.Lally@ag.ny.gov




                                      10
      Case
       Case7:16-cv-00782-VB
            7:16-cv-00782-VB Document
                              Document124-1
                                       117 Filed
                                            Filed01/30/19
                                                  02/15/19 Page
                                                            Page11
                                                                 11ofof11
                                                                        11



SO ORDERED:



_________________________
U.S.D.J.

Dated: White Plains, NY
       February __, 2019
AM70121787.1




                                      11
